 In the Matter Of PRESSED STEEL CAR COMPANY, INc,andSTEELWORKERS ORGANIZING COMMITTEECase No. R-3740ORDER CHANGING DESIGNATION OF LABORORGANIZATIONAugust ^5, 194The Board having given notice that it would, on August 20, 1942,unless sufficient cause to the contrary should then appear, grant themotion filed by United Steelworkers of America to substitute thename "United Steelworkers of America" for the name "Steel Workz-ers Organizing Committee," -and no objections having been filed withthe Board,IT IS HEREBYORDERED that the said motion be, and it hereby is,granted and that the name "United Steelworkers of America" be,and it'hereby is, substituted for the name "Steel Workers Organ-izing Committee." 11See Decision and Direction of Election issued onMay,16, 1942, 41 N. L." R. B. 6;Certification of Representatives issued on duly 9,1942,42 N L R B 26243 N. L R. B., No 98.-660